Citation Nr: 0335678	
Decision Date: 12/18/03    Archive Date: 12/24/03

DOCKET NO.  02-07 591	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for bilateral 
sensorineural hearing loss.

2.  Entitlement to service connection for bilateral tinnitus.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

S. Yim, Associate Counsel
INTRODUCTION

The veteran served on active duty in the U.S. Marine Corps. 
from January 1951 to January 1954.  His awards and 
decorations include the Korean Service Medal with three 
stars, and his tour of duty included one year and six months 
of overseas duty during the Korean Conflict.

This case comes before the Board of Veterans' Appeals (Board) 
from a rating decision rendered by the Philadelphia, 
Pennsylvania, Regional Office (RO) of the Department of 
Veterans Affairs (VA) in May 2001, wherein a claim of 
entitlement to service connection for bilateral sensorineural 
hearing loss and bilateral tinnitus was denied. 


REMAND

The Board has reviewed all of the information and evidence in 
the record.  The veteran in this case denies pre-existing 
hearing problems, and maintains that current bilateral 
hearing loss and "very loud," constant ringing in both ears 
are attributable to in-service acoustic trauma in the form of 
artillery fire noises.  He has had some exposure to gunfire 
noises after service (twenty years of hunting without ear 
protection), but denies that post-service employment 
contributed to current debilitated hearing.  See transcript 
of the April 2003 hearing held in Philadelphia, Pennsylvania; 
representative's statement dated in July 2002; veteran's 
application for compensation dated in August 2000; and VA 
Form 9 dated in May 2002.  

As for post-service evidence relevant to the claim, the 
record is devoid of evidence of treatment for, or complaints 
of, hearing problems until 2000, when, by his own account, 
the veteran sought medical attention for hearing loss and 
tinnitus (see hearing transcript).  See also treatment notes 
from Professional Otolaryngology Associates dated in 2000; 
letter from Dr. S. P.G, Professional Otolaryngology 
Associates, dated in October 2000.  

Subsequently, the veteran was examined at a VA medical center 
in Philadelphia in connection with this claim.  The VA 
examiner opined: "It is more than likely that hearing loss 
and tinnitus are secondary to noise exposure incurred in 
service."  See "compensation and pension" examination 
report dated in February 2001.   

The Board acknowledges the existence of medical evidence 
linking service to current bilateral hearing loss and 
tinnitus (see VA examination report).  Nonetheless, upon 
review of the entire record, it also notes the presence of 
medical evidence that calls for further clarification and 
evidentiary development.  First, in or around 1991 and 1996, 
the veteran reportedly had two operations for a benign brain 
tumor.  See April 2003 hearing transcript.  The veteran also 
was treated for chronic sinusitis from 1996 to 2001.  See 
treatment notes from Professional Otolaryngology Associates.  
The record is silent as to whether the veteran's hearing loss 
and/or tinnitus may be causally or etiologically attributed, 
wholly or partially, to sinusitis and/or brain tumor 
operations.  

Second, it is significant that the VA examiner apparently did 
not have the veteran's claim folder before him or her in 
February 2001.  The veteran apparently did not report a 
history of treatment for chronic sinusitis and brain tumor 
operations at the VA medical examination, and it appears that 
records from Professional Otolaryngology Associates showing 
prior treatment for sinusitis were not associated with the 
claim folder until after the February 2001 VA examination.  

Third, the Board notes that a medical professional at 
Professional Otolaryngology Associates stated that the 
veteran "has a long standing history of left sided hearing 
loss from a mastoidectomy performed when he was a 
youngster," and that the "hearing loss in the right ear is 
from presbycusis, a combination of a conductive loss from the 
fluid."  See treatment notes dated in July 2000.  (The 
veteran's December 1949 enlistment physical examination 
report noted the presence of a light mastoidectomy scar on 
the left side of the neck.)  This evidence would appear to 
indicate a possible pre-existing hearing problem in the left 
ear and hearing loss in the right ear due to advanced age.  
See definition of "presbycusis," Dorland's Illustrated 
Medical Dictionary (28th ed. 1994), at p. 1349.  The 
veteran's service medical records show normal clinical 
findings for bilateral hearing upon enlistment.  See Physical 
Examination Report dated in December 1949.  In a Report of 
Medical History, also dated in December 1949, the veteran 
himself denied having had "severe ear trouble" or "running 
ears," and having worn hearing aids.  

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), (codified as amended at 38 U.S.C.A. § 5102, 
5103, 5103A, 5107 (West 2002)) became law.  This law 
redefined the obligations of VA with respect to the duty to 
assist and included an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  This law also eliminated the concept 
of a well-grounded claim and superseded the decision of the 
United States Court of Appeals for Veterans Claims in Morton 
v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. Morton 
v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) (per 
curiam order), which had held that VA could not assist in the 
development of a claim that was not well grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the VCAA, or filed before the 
date of enactment and not yet final as of that date.  VCAA, 
§ 7(a), 114 Stat. at 2099-2100; see also Karnas v. Derwinski, 
1 Vet. App. 308 (1991).

Review of the veteran's claims file shows that the RO did not 
include the provisions of the VCAA or the implementing 
regulations in the May 2002 Statement of the Case.  Board 
review of the appeal prior to proper notice could result in 
prejudice to the veteran's claim.

In a decision promulgated on September 22, 2003, Paralyzed 
Veterans of America v. Secretary of Veterans Affairs, 345 
F.3d 1334 (Fed. Cir. 2003), the United States Court of 
Appeals for the Federal Circuit invalidated the 30-day 
response period contained in 38 C.F.R. § 3.159(b)(1) as 
inconsistent with 38 U.S.C.§ 5103(b)(1).  The Federal Circuit 
found that the 30-day period provided in 38 C.F.R. 
§ 3.159(b)(1) to respond to a VCCA duty to notify is 
misleading and detrimental to claimants whose claims are 
prematurely denied short of the statutory one-year period 
provided for response.  The January 2001 notification letter 
which the RO mailed to the veteran provided only 60 days for 
his response.  As this case is being remanded for additional 
actions, the RO should take this opportunity to inform the 
veteran that a full year is allowed to respond to a VCAA 
notice.  

In light of the foregoing evidence, as well as a significant 
gap in time - almost one-half century - between discharge 
from active duty and first evidence of treatment for hearing 
loss and tinnitus, the Board finds that further evidentiary 
development is warranted to determine whether the veteran's 
hearing loss and tinnitus are indeed attributable to service.  
Accordingly, this claim is REMANDED to the RO for the 
following:

1.  The RO must review the claims file 
and ensure that all notification and 
development action required by Paralyzed 
Veterans of America v. Secretary of 
Veterans Affairs, Quartuccio v. Principi, 
16 Vet. App. 183 (2002), as well as 
38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 2002) are fully complied with and 
satisfied.  See also 38 C.F.R. § 3.159 
(2003).  

2.  The RO shall obtain and associate 
with the veteran's claim folder the 
records of:  (a) prior hospitalization 
and treatment for sinusitis (at a VA 
medical center and a private medical 
facility) from 1996 to the present; and 
(2) two brain tumor operations performed 
in or around 1991 and 1996.  The RO is to 
seek the veteran's permission for the 
release of private medical facility 
records directly to the RO in the form of 
signed authorization forms as necessary 
to accomplish this directive.   

3.  After obtaining the medical records 
discussed above, the RO is to schedule 
the veteran for another VA medical 
examination to determine:  (a) whether 
there is a causal or etiological 
relationship between service and 
bilateral hearing loss and/or bilateral 
tinnitus; and (b) if so, to what extent 
hearing loss and/or tinnitus may be 
attributed to service and to what extent 
either or both may be attributed to 
nonservice-related causes, such as 
chronic sinusitis, the veteran's history 
of benign brain tumors, and the pre-
service mastoidectomy.  The VA medical 
examiner should be provided with a 
complete copy of the veteran's claim 
folder prior to the examination.  The RO 
is to obtain and associate with the 
claims folder the report of the VA 
medical examination.  

4.  After any action or actions required 
by the submittal of information or 
evidence by the veteran in response to 
the directives above, or expiration of 
the appropriate time for the veteran to 
furnish any such information or evidence, 
the RO should review all evidence 
associated with the claim folder 
subsequent to May 2002, when the 
Statement of the Case (SOC) was issued.  
If the decision remains in any manner 
adverse to the veteran, he and his 
representative should be furnished with a 
Supplemental SOC and with an appropriate 
period of time within which to respond 
thereto.  The case should then be 
returned to the Board for further review, 
as warranted.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (Court) for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West 2002) (Historical and Statutory Notes).  In 
addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.43 and 38.02.

The veteran need take no action on this REMAND order until he 
is so informed.  The purpose of this REMAND is to ensure a 
full development of the evidentiary record.  No inferences as 
to the ultimate disposition of this claim should be made.




	                  
_________________________________________________
	Heather J. Harter
	Acting Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


